Citation Nr: 0404118	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-10 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from April 1963 to April 
1967 and from December 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


REMAND

Establishing service connection for PTSD currently requires:  
(1) medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and, (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2003); see Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence necessary to establish the occurrence of a 
recognizable in-service stressor, to support the documented 
diagnosis of PTSD already of record, will vary depending upon 
whether the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60,  
66 (1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

The veteran asserts that he is presently diagnosed with PTSD 
and that this disorder is the result of stressors which 
occurred during his active military service in the Republic 
of Vietnam from 1966 to 1967.  The diagnoses of PTSD in the 
current record appear to be based upon consideration of the 
veteran's history, without adequate stressor corroboration in 
the claims file.  The Board notes that, although the veteran 
returned a PTSD questionnaire form issued to him in April 
2001, he provided only his name, VA file number, Social 
Security number, service number, and branch of service.  He 
failed to provide detailed or specific information concerning 
his inservice stressors.  The veteran's VA outpatient 
treatment records as well as written communications to the RO 
include recollections of incidents which he identified as 
stressful.  However, these statements do not include detailed 
stressor information such as names, approximate dates, 
locations, and unit of assignment.  Service personnel records 
already on file fail to substantiate the veteran's assertions 
and show no participation in any campaigns during his 
military career.  It does not appear that additional attempts 
to verify the veteran's claimed stressors have been made.  
Given the above, additional stressor development is indicated 
in this case.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Records show 
that, although the veteran was provided with a VCAA 
notification letter in April 2001, he has not been given 
adequate notice of specifically how the VCAA applies to his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, Quartuccio v. Principi, 
and any other applicable legal precedent.  
In particular, the RO should ensure that 
the appellant is advised specifically of 
what he needs to establish his claim, 
what the evidence shows, and of his and 
VA's respective responsibilities in 
claims development.  The appellant should 
be afforded the requisite period of time 
to respond.

2.  The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding his 
claimed in-service stressors, such as 
names, locations, units assigned to, 
month and year, etc.  

3.  Regardless of whether the veteran 
responds to the request for stressors, 
the RO should review the claims file and 
prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements and testimony regarding the 
claimed stressors.  This summary, all 
stressor statements, DD Forms 214, the 
veteran's service personnel records, and 
any other supporting documents should be 
submitted to the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), at 7798 Cissna Road, 
Springfield, Virginia 22150, for 
verification.  Any additional development 
recommended by those offices should be 
accomplished by the RO.  

4.  If, and only if, the claimed 
stressors are verified, the veteran 
should be afforded a VA psychiatric 
examination in order to determine whether 
he has PTSD and, if so, whether it is 
related to the verified stressor.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination, and the examiner must be 
clearly told which stressor(s) has/have 
been verified.  If a medical diagnosis of 
PTSD cannot be made, or if the examiner 
finds that any PTSD is not related to a 
claimed stressor(s), he or she should so 
indicate with a detailed explanation of 
such findings. 

5.  After completion of the above, the RO 
should review the expanded records and 
determine whether entitlement to service 
connection for PTSD is warranted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


